Title: To Thomas Jefferson from Samuel Smith, 17 March 1801
From: Smith, Samuel
To: Jefferson, Thomas



Sir/
Baltimore 17th: March 1801

I am afraid I have Acted improperly by delaying to answer your letter so long.—I hope however It will be attributed to the real Cause,—to my anxiety & desire (if possible) to Comply with your wishes by accepting a Post that would have been at all times highly honorable, but during your Administration would have been to me particularly pleasing & gratifying—The Conflict with myself has been very great & I confess It is even now afflicting that my private affairs are Such, as to preclude the possibility of doing Justice to the Office. My Constituents also have expressed in Strong terms their disapprobation of my leaving them. under those Circumstances I am under the necessity of declining the Acceptance of the Department you have done me the honor to offer—Permit me to say, that I shall ever Consider myself under real obligations for the honor you have intended me,—
Mr. John Mason of George Town is a Man of good Understanding, bred a Merchant, is esteemed a Man of Integrity & honesty. I know nothing of his Abilities—perhaps on inquiry he may be found adequate to the duties of the Navy—

Should you not find a Mercantile Man to serve your purposes—& are Compell’d to take a Gentleman from other Professions, I would wish to recommend a Gentleman who perhaps with the Advice & assistance of the three supernumerary Captains retained in service by the late Law, might conduct the future Navy & would be of great service as Council. I am sir with sentiments of high Regard & Esteem
your friend & servt

S. Smith

